UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05188 AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 12-31 Date of reporting period: 03-31-2011 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings VP Balanced Fund March 31, 2011 VP Balanced – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares/Principal Amount Value COMMON STOCKS—60.1% AEROSPACE & DEFENSE—1.0% General Dynamics Corp. Raytheon Co. AIR FREIGHT & LOGISTICS—0.9% United Parcel Service, Inc., Class B AUTO COMPONENTS—0.5% Magna International, Inc. TRW Automotive Holdings Corp.(1) AUTOMOBILES—0.2% Ford Motor Co.(1) BEVERAGES—1.0% Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY—1.3% Amgen, Inc.(1) Biogen Idec, Inc.(1) Cephalon, Inc.(1) CAPITAL MARKETS—1.3% Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Legg Mason, Inc. Morgan Stanley CHEMICALS—1.1% Monsanto Co. OM Group, Inc.(1) PPG Industries, Inc. W.R. Grace & Co.(1) COMMERCIAL BANKS—1.6% PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. COMMUNICATIONS EQUIPMENT—0.6% Cisco Systems, Inc. Harris Corp. Research In Motion Ltd.(1) COMPUTERS & PERIPHERALS—2.7% Apple, Inc.(1) Dell, Inc.(1) VP Balanced – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares/Principal Amount Value Hewlett-Packard Co. Lexmark International, Inc., ClassA(1) Western Digital Corp.(1) CONSTRUCTION & ENGINEERING—0.5% KBR, Inc. URS Corp.(1) CONSUMER FINANCE—0.5% American Express Co. Capital One Financial Corp. Cash America International, Inc. CONTAINERS & PACKAGING—0.1% Crown Holdings, Inc.(1) Graphic Packaging Holding Co.(1) DIVERSIFIED CONSUMER SERVICES—0.4% Career Education Corp.(1) ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES—2.4% Bank of America Corp. Citigroup, Inc.(1) JPMorgan Chase & Co. McGraw-Hill Cos., Inc. (The) DIVERSIFIED TELECOMMUNICATION SERVICES—2.4% AT&T, Inc. Qwest Communications International, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES—0.6% Entergy Corp. Exelon Corp. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—1.0% Corning, Inc. TE Connectivity Ltd. Vishay Intertechnology, Inc.(1) ENERGY EQUIPMENT & SERVICES—0.9% Core Laboratories NV Diamond Offshore Drilling, Inc. Schlumberger Ltd. SEACOR Holdings, Inc. FOOD & STAPLES RETAILING—0.7% Walgreen Co. Wal-Mart Stores, Inc. VP Balanced – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares/Principal Amount Value FOOD PRODUCTS—1.6% Corn Products International, Inc. Hershey Co. (The) Hormel Foods Corp. Sara Lee Corp. Tyson Foods, Inc., ClassA HEALTH CARE EQUIPMENT & SUPPLIES—0.2% Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—2.0% AMERIGROUP Corp.(1) Cardinal Health, Inc. Health Net, Inc.(1) Humana, Inc.(1) Magellan Health Services, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE—0.1% McDonald's Corp. Starbucks Corp. HOUSEHOLD PRODUCTS—0.9% Colgate-Palmolive Co. Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.2% AES Corp. (The)(1) NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES—2.1% 3M Co. General Electric Co. Seaboard Corp. 4 INSURANCE—3.2% ACE Ltd. Allied World Assurance Co. Holdings Ltd. American Financial Group, Inc. Berkshire Hathaway, Inc., ClassB(1) Chubb Corp. (The) Horace Mann Educators Corp. Loews Corp. Principal Financial Group, Inc. Prudential Financial, Inc. Travelers Cos., Inc. (The) Willis Group Holdings plc INTERNET & CATALOG RETAIL(2) Expedia, Inc. INTERNET SOFTWARE & SERVICES—0.8% AOL, Inc.(1) VP Balanced – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares/Principal Amount Value EarthLink, Inc. Google, Inc., ClassA(1) IT SERVICES—2.5% Accenture plc, ClassA Computer Sciences Corp. International Business Machines Corp. Visa, Inc., ClassA LEISURE EQUIPMENT & PRODUCTS—0.5% Polaris Industries, Inc. MACHINERY—1.5% Caterpillar, Inc. Eaton Corp. Parker-Hannifin Corp. Sauer-Danfoss, Inc.(1) MEDIA—1.7% Comcast Corp., ClassA DirecTV, ClassA(1) Gannett Co., Inc. Time Warner, Inc. METALS & MINING—1.4% Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Walter Energy, Inc. MULTILINE RETAIL—0.4% Target Corp. MULTI-UTILITIES—0.6% DTE Energy Co. Integrys Energy Group, Inc. OIL, GAS & CONSUMABLE FUELS—6.7% Canadian Natural Resources Ltd. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Murphy Oil Corp. Occidental Petroleum Corp. Sunoco, Inc. Williams Cos., Inc. (The) PAPER & FOREST PRODUCTS—0.4% Domtar Corp. PERSONAL PRODUCTS—0.3% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS—3.6% Abbott Laboratories Bristol-Myers Squibb Co. VP Balanced – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares/Principal Amount Value Eli Lilly & Co. Forest Laboratories, Inc.(1) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs)—0.4% Rayonier, Inc. Simon Property Group, Inc. ROAD & RAIL—0.7% CSX Corp. Norfolk Southern Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.9% Applied Materials, Inc. Intel Corp. LSI Corp.(1) Micron Technology, Inc.(1) Teradyne, Inc.(1) SOFTWARE—1.9% Electronic Arts, Inc.(1) Intuit, Inc.(1) Microsoft Corp. Oracle Corp. Symantec Corp.(1) SPECIALTY RETAIL—1.3% Advance Auto Parts, Inc. AutoZone, Inc.(1) Bed Bath & Beyond, Inc.(1) Best Buy Co., Inc. Limited Brands, Inc. Ross Stores, Inc. Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS—0.4% VF Corp. TOBACCO—1.1% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $57,040,037) U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES(3)—10.9% FHLMC, 7.00%,11/1/13(4) FHLMC, 6.50%,6/1/16(4) FHLMC, 6.50%,6/1/16(4) FHLMC, 4.50%,1/1/19(4) FHLMC, 6.50%,1/1/28(4) FHLMC, 6.50%,6/1/29(4) VP Balanced – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares/Principal Amount Value FHLMC, 8.00%,7/1/30(4) FHLMC, 5.50%,12/1/33(4) FHLMC, 5.50%,1/1/38(4) FHLMC, 6.00%,8/1/38 FHLMC, 6.50%,7/1/47(4) FNMA, 6.50%,11/1/11(4) FNMA, 6.00%,4/1/13(4) FNMA, 6.00%,4/1/13(4) FNMA, 6.00%,5/1/13(4) FNMA, 6.50%,6/1/13(4) FNMA, 6.50%,6/1/13(4) FNMA, 6.00%,7/1/13(4) FNMA, 6.00%,1/1/14(4) FNMA, 4.50%,5/1/19(4) FNMA, 4.50%,5/1/19(4) FNMA, 6.50%,1/1/28(4) FNMA, 7.00%,1/1/28(4) FNMA, 6.50%,1/1/29(4) FNMA, 7.50%,7/1/29(4) FNMA, 7.50%,9/1/30(4) FNMA, 6.50%,1/1/32(4) FNMA, 5.50%,6/1/33(4) FNMA, 5.50%,8/1/33(4) FNMA, 5.00%,11/1/33(4) FNMA, 5.50%,1/1/34(4) FNMA, 4.50%,9/1/35(4) FNMA, 5.00%,2/1/36(4) FNMA, 5.50%,1/1/37 FNMA, 5.50%,2/1/37(4) FNMA, 6.00%,7/1/37 FNMA, 6.50%,8/1/37(4) FNMA, 4.00%,1/1/41 FNMA, 4.50%,2/1/41 FNMA, 6.50%,6/1/47(4) FNMA, 6.50%,8/1/47(4) FNMA, 6.50%,8/1/47(4) FNMA, 6.50%,9/1/47(4) FNMA, 6.50%,9/1/47(4) FNMA, 6.50%,9/1/47(4) FNMA, 6.50%,9/1/47(4) GNMA, 7.00%,4/20/26(4) GNMA, 7.50%,8/15/26(4) GNMA, 7.00%,2/15/28(4) GNMA, 7.50%,2/15/28(4) GNMA, 6.50%,5/15/28(4) GNMA, 6.50%,5/15/28(4) GNMA, 7.00%,12/15/28(4) GNMA, 7.00%,5/15/31(4) VP Balanced – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares/Principal Amount Value GNMA, 5.50%,11/15/32(4) GNMA, 4.00%,1/20/41 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $12,386,851) CORPORATE BONDS—10.5% AEROSPACE & DEFENSE—0.1% Lockheed Martin Corp., 4.25%,11/15/19(4) United Technologies Corp., 6.05%,6/1/36(4) BEVERAGES—0.1% Anheuser-Busch InBev Worldwide, Inc., 6.875%,11/15/19 Dr Pepper Snapple Group, Inc., 2.90%,1/15/16(4) PepsiCo, Inc., 4.875%,11/1/40(4) CAPITAL MARKETS—0.8% Bear Stearns Cos. LLC (The), 6.40%,10/2/17(4) Credit Suisse (New York), 5.00%,5/15/13(4) Deutsche Bank AG (London), 3.875%,8/18/14(4) Goldman Sachs Group, Inc. (The), 3.625%,2/7/16(4) Goldman Sachs Group, Inc. (The), 7.50%,2/15/19(4) Goldman Sachs Group, Inc. (The), 6.25%,2/1/41(4) Jefferies Group, Inc., 8.50%,7/15/19(4) Korea Development Bank, 3.25%,3/9/16(4) Korea Development Bank, 4.00%,9/9/16(4) Morgan Stanley, 4.20%,11/20/14(4) Morgan Stanley, 6.625%,4/1/18(4) Morgan Stanley, 5.625%,9/23/19(4) Morgan Stanley, 5.75%,1/25/21(4) UBS AG (Stamford Branch), 2.25%,8/12/13(4) UBS AG (Stamford Branch), 2.25%,1/28/14(4) CHEMICALS—0.2% CF Industries, Inc., 6.875%,5/1/18 Dow Chemical Co. (The), 5.90%,2/15/15(4) Dow Chemical Co. (The), 2.50%,2/15/16(4) Rohm & Haas Co., 5.60%,3/15/13(4) COMMERCIAL BANKS—0.6% BB&T Corp., 5.70%,4/30/14(4) BB&T Corp., 3.20%,3/15/16 BNP Paribas, 3.60%,2/23/16(4) Fifth Third Bancorp., 6.25%,5/1/13(4) HSBC Bank plc, 3.50%,6/28/15(4)(5) HSBC Holdings plc, 5.10%,4/5/21(6) HSBC Holdings plc, 6.80%,6/1/38(4) Huntington Bancshares, Inc., 7.00%,12/15/20(4) Lloyds TSB Bank plc, 4.875%,1/21/16(4) PNC Bank N.A., 6.00%,12/7/17(4) PNC Funding Corp., 4.25%,9/21/15(4) Royal Bank of Scotland plc (The), 3.95%,9/21/15 VP Balanced – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares/Principal Amount Value SunTrust Banks, Inc., 3.60%,4/15/16(4) U.S. Bancorp., 3.44%,2/1/16 Wachovia Bank N.A., 4.80%,11/1/14(4) Wachovia Bank N.A., 4.875%,2/1/15(4) Wells Fargo & Co., 3.68%,6/15/16(4) Wells Fargo & Co., 4.60%,4/1/21(4) COMMERCIAL SERVICES & SUPPLIES—0.1% Corrections Corp. of America, 6.25%,3/15/13(4) Republic Services, Inc., 5.50%,9/15/19(4) Waste Management, Inc., 6.125%,11/30/39(4) COMMUNICATIONS EQUIPMENT(2) Cisco Systems, Inc., 5.90%,2/15/39(4) CONSUMER FINANCE—0.3% American Express Co., 7.25%,5/20/14(4) American Honda Finance Corp., 2.50%,9/21/15(4)(5) Nissan Motor Acceptance Corp., 3.25%,1/30/13(4)(5) SLM Corp., 5.00%,10/1/13(4) SLM Corp., 6.25%,1/25/16(4) CONTAINERS & PACKAGING—0.1% Ball Corp., 7.125%,9/1/16(4) Ball Corp., 6.75%,9/15/20(4) DIVERSIFIED FINANCIAL SERVICES—1.2% Arch Western Finance LLC, 6.75%,7/1/13(4) Bank of America Corp., 6.50%,8/1/16(4) Bank of America Corp., 5.75%,12/1/17(4) Bank of America N.A., 5.30%,3/15/17(4) Citigroup, Inc., 6.00%,12/13/13(4) Citigroup, Inc., 6.01%,1/15/15(4) Citigroup, Inc., 4.75%,5/19/15 Citigroup, Inc., 6.125%,5/15/18(4) Citigroup, Inc., 8.50%,5/22/19(4) General Electric Capital Corp., 3.75%,11/14/14(4) General Electric Capital Corp., 2.25%,11/9/15(4) General Electric Capital Corp., 5.625%,9/15/17(4) General Electric Capital Corp., 4.375%,9/16/20(4) General Electric Capital Corp., 4.625%,1/7/21(4) General Electric Capital Corp., 5.30%,2/11/21(4) JPMorgan Chase & Co., 3.70%,1/20/15(4) JPMorgan Chase & Co., 3.45%,3/1/16 JPMorgan Chase & Co., 6.00%,1/15/18(4) DIVERSIFIED TELECOMMUNICATION SERVICES—0.7% Alltel Corp., 7.875%,7/1/32(4) AT&T, Inc., 6.80%,5/15/36(4) AT&T, Inc., 6.55%,2/15/39(4) British Telecommunications plc, 5.95%,1/15/18(4) Cellco Partnership/Verizon Wireless Capital LLC, 8.50%,11/15/18(4) VP Balanced – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares/Principal Amount Value CenturyLink, Inc., 6.15%,9/15/19(4) CenturyLink, Inc., 7.60%,9/15/39(4) Deutsche Telekom International Finance BV, 6.75%,8/20/18(4) Embarq Corp., 7.08%,6/1/16(4) Qwest Corp., 7.875%,9/1/11(4) Qwest Corp., 7.50%,10/1/14(4) Telecom Italia Capital SA, 6.175%,6/18/14(4) Telecom Italia Capital SA, 7.00%,6/4/18(4) Telecom Italia Capital SA, 7.175%,6/18/19(4) Telefonica Emisiones SAU, 5.88%,7/15/19(4) Telefonica Emisiones SAU, 5.46%,2/16/21 Verizon Communications, Inc., 7.35%,4/1/39(4) Windstream Corp., 7.875%,11/1/17(4) ELECTRIC UTILITIES—0.3% Carolina Power & Light Co., 5.15%,4/1/15(4) Cleveland Electric Illuminating Co. (The), 5.70%,4/1/17(4) Duke Energy Corp., 3.95%,9/15/14(4) Edison International, 3.75%,9/15/17(4) FirstEnergy Solutions Corp., 6.05%,8/15/21(4) Florida Power Corp., 6.35%,9/15/37(4) Southern California Edison Co., 5.625%,2/1/36(4) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.1% Jabil Circuit, Inc., 7.75%,7/15/16(4) Jabil Circuit, Inc., 5.625%,12/15/20(4) ENERGY EQUIPMENT & SERVICES—0.2% Ensco plc, 3.25%,3/15/16(4) Transocean, Inc., 6.50%,11/15/20(4) Weatherford International Ltd., 9.625%,3/1/19(4) FOOD & STAPLES RETAILING—0.4% CVS Caremark Corp., 6.60%,3/15/19(4) Kroger Co. (The), 6.40%,8/15/17(4) Wal-Mart Stores, Inc., 5.875%,4/5/27(4) Wal-Mart Stores, Inc., 6.20%,4/15/38(4) Wal-Mart Stores, Inc., 5.625%,4/1/40(4) Wal-Mart Stores, Inc., 5.00%,10/25/40(4) FOOD PRODUCTS—0.2% Archer Daniels Midland Co., 5.77%,3/1/41(6) Kellogg Co., 4.45%,5/30/16(4) Kraft Foods, Inc., 6.00%,2/11/13(4) Kraft Foods, Inc., 5.375%,2/10/20(4) Kraft Foods, Inc., 6.50%,2/9/40(4) Mead Johnson Nutrition Co., 3.50%,11/1/14(4) GAS UTILITIES—0.1% CenterPoint Energy Resources Corp., 6.125%,11/1/17(4) VP Balanced – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares/Principal Amount Value CenterPoint Energy Resources Corp., 6.25%,2/1/37(4) HEALTH CARE EQUIPMENT & SUPPLIES—0.1% Baxter International, Inc., 5.90%,9/1/16(4) Covidien International Finance SA, 1.875%,6/15/13(4) HEALTH CARE PROVIDERS & SERVICES—0.2% Express Scripts, Inc., 5.25%,6/15/12(4) Express Scripts, Inc., 7.25%,6/15/19(4) Medco Health Solutions, Inc., 7.25%,8/15/13(4) WellPoint, Inc., 5.80%,8/15/40(4) HOTELS, RESTAURANTS & LEISURE—0.1% McDonald's Corp., 5.35%,3/1/18(4) Wyndham Worldwide Corp., 6.00%,12/1/16(4) Yum! Brands, Inc., 5.30%,9/15/19(4) HOUSEHOLD DURABLES—0.1% Jarden Corp., 8.00%,5/1/16 Toll Brothers Finance Corp., 6.75%,11/1/19(4) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS(2) Exelon Generation Co. LLC, 5.20%,10/1/19(4) INDUSTRIAL CONGLOMERATES—0.1% General Electric Co., 5.00%,2/1/13(4) General Electric Co., 5.25%,12/6/17(4) INSURANCE—0.5% Allstate Corp. (The), 7.45%,5/16/19 American International Group, Inc., 3.65%,1/15/14 American International Group, Inc., 5.85%,1/16/18(4) American International Group, Inc., 8.25%,8/15/18(4) Berkshire Hathaway Finance Corp., 4.25%,1/15/21(4) CNA Financial Corp., 5.875%,8/15/20(4) CNA Financial Corp., 5.75%,8/15/21 Genworth Financial, Inc., 7.20%,2/15/21(4) Hartford Financial Services Group, Inc., 4.00%,3/30/15(4) Hartford Financial Services Group, Inc., 6.30%,3/15/18(4) Lincoln National Corp., 6.25%,2/15/20(4) MetLife Global Funding I, 5.125%,4/10/13(4)(5) MetLife, Inc., 6.75%,6/1/16(4) New York Life Global Funding, 4.65%,5/9/13(4)(5) Prudential Financial, Inc., 7.375%,6/15/19(4) Prudential Financial, Inc., 5.40%,6/13/35(4) INTERNET SOFTWARE & SERVICES(2) eBay, Inc., 3.25%,10/15/20(4) MACHINERY—0.1% Deere & Co., 5.375%,10/16/29(4) MEDIA—0.8% CBS Corp., 4.30%,2/15/21(4) VP Balanced – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares/Principal Amount Value Comcast Corp., 5.90%,3/15/16(4) Comcast Corp., 5.70%,5/15/18(4) Comcast Corp., 6.40%,5/15/38(4) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%,10/1/14(4) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 5.00%,3/1/21(4) Interpublic Group of Cos., Inc. (The), 10.00%,7/15/17(4) Lamar Media Corp., 9.75%,4/1/14(4) NBCUniversal Media LLC, 5.15%,4/30/20(4)(5) NBCUniversal Media LLC, 4.375%,4/1/21(5) NBCUniversal Media LLC, 5.95%,4/1/41(5) News America, Inc., 6.90%,8/15/39(4) Omnicom Group, Inc., 4.45%,8/15/20(4) Time Warner Cable, Inc., 5.40%,7/2/12(4) Time Warner Cable, Inc., 6.75%,7/1/18(4) Time Warner, Inc., 7.70%,5/1/32(4) Virgin Media Secured Finance plc, 6.50%,1/15/18(4) Virgin Media Secured Finance plc, 5.25%,1/15/21(4)(5) METALS & MINING—0.4% Anglo American Capital plc, 4.45%,9/27/20(4)(5) AngloGold Ashanti Holdings plc, 5.375%,4/15/20(4) ArcelorMittal, 9.85%,6/1/19(4) ArcelorMittal, 5.25%,8/5/20(4) ArcelorMittal, 5.50%,3/1/21(4) Freeport-McMoRan Copper & Gold, Inc., 8.375%,4/1/17(4) Newmont Mining Corp., 6.25%,10/1/39(4) Rio Tinto Finance USA Ltd., 3.50%,11/2/20(4) Teck Resources Ltd., 5.375%,10/1/15(4) Vale Overseas Ltd., 5.625%,9/15/19(4) Vale Overseas Ltd., 4.625%,9/15/20 MULTILINE RETAIL(2) Macy's Retail Holdings, Inc., 5.35%,3/15/12(4) MULTI-UTILITIES—0.2% CMS Energy Corp., 4.25%,9/30/15 CMS Energy Corp., 8.75%,6/15/19(4) Pacific Gas & Electric Co., 5.80%,3/1/37(4) PG&E Corp., 5.75%,4/1/14(4) Sempra Energy, 8.90%,11/15/13(4) Sempra Energy, 6.50%,6/1/16(4) OFFICE ELECTRONICS—0.1% Xerox Corp., 5.65%,5/15/13(4) Xerox Corp., 4.25%,2/15/15(4) OIL, GAS & CONSUMABLE FUELS—1.2% Anadarko Petroleum Corp., 6.45%,9/15/36(4) Apache Corp., 5.25%,2/1/42(4) BP Capital Markets plc, 3.20%,3/11/16(4) BP Capital Markets plc, 4.50%,10/1/20(4) Cenovus Energy, Inc., 4.50%,9/15/14(4) VP Balanced – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares/Principal Amount Value Chesapeake Energy Corp., 7.625%,7/15/13(4) ConocoPhillips, 5.75%,2/1/19(4) El Paso Corp., 7.875%,6/15/12(4) El Paso Corp., 7.25%,6/1/18(4) Enbridge Energy Partners LP, 6.50%,4/15/18(4) Enbridge Energy Partners LP, 5.50%,9/15/40(4) Enterprise Products Operating LLC, 3.70%,6/1/15(4) Enterprise Products Operating LLC, 6.30%,9/15/17(4) Enterprise Products Operating LLC, 5.20%,9/1/20(4) Enterprise Products Operating LLC, 5.95%,2/1/41(4) EOG Resources, Inc., 5.625%,6/1/19(4) Hess Corp., 6.00%,1/15/40(4) Kinder Morgan Energy Partners LP, 6.85%,2/15/20(4) Kinder Morgan Energy Partners LP, 6.50%,9/1/39(4) Magellan Midstream Partners LP, 6.55%,7/15/19(4) Marathon Petroleum Corp., 3.50%,3/1/16(4)(5) Marathon Petroleum Corp., 6.50%,3/1/41(4)(5) Motiva Enterprises LLC, 5.75%,1/15/20(4)(5) Newfield Exploration Co., 6.875%,2/1/20(4) Noble Energy, Inc., 6.00%,3/1/41(4) Peabody Energy Corp., 6.50%,9/15/20(4) Pemex Project Funding Master Trust, 6.625%,6/15/35(4) Petrobras International Finance Co. - Pifco, 5.75%,1/20/20(4) Petrobras International Finance Co. - Pifco, 5.375%,1/27/21 Petroleos Mexicanos, 6.00%,3/5/20(4) Plains All American Pipeline LP/PAA Finance Corp., 3.95%,9/15/15(4) Plains All American Pipeline LP/PAA Finance Corp., 8.75%,5/1/19(4) Shell International Finance BV, 3.10%,6/28/15(4) Suncor Energy, Inc., 6.10%,6/1/18(4) Talisman Energy, Inc., 7.75%,6/1/19(4) Williams Partners LP, 5.25%,3/15/20(4) Williams Partners LP, 4.125%,11/15/20(4) PAPER & FOREST PRODUCTS—0.1% Georgia-Pacific LLC, 5.40%,11/1/20(4)(5) International Paper Co., 9.375%,5/15/19(4) PHARMACEUTICALS—0.3% Abbott Laboratories, 5.30%,5/27/40(4) AstraZeneca plc, 5.40%,9/15/12(4) AstraZeneca plc, 5.90%,9/15/17(4) Pfizer, Inc., 7.20%,3/15/39(4) Sanofi-Aventis SA, 4.00%,3/29/21(4) Watson Pharmaceuticals, Inc., 5.00%,8/15/14(4) REAL ESTATE INVESTMENT TRUSTS (REITs)—0.3% AMB Property LP, 6.625%,12/1/19(4) Boston Properties LP, 4.125%,5/15/21(4) Developers Diversified Realty Corp., 5.375%,10/15/12(4) Developers Diversified Realty Corp., 4.75%,4/15/18(4) Digital Realty Trust LP, 5.875%,2/1/20(4) VP Balanced – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares/Principal Amount Value HCP, Inc., 3.75%,2/1/16(4) HCP, Inc., 5.375%,2/1/21 Host Hotels & Resorts, Inc., 6.00%,11/1/20(4) Kimco Realty Corp., 6.875%,10/1/19(4) Simon Property Group LP, 5.10%,6/15/15(4) Ventas Realty LP/Ventas Capital Corp., 3.125%,11/30/15(4) ROAD & RAIL—0.1% Burlington Northern Santa Fe LLC, 5.05%,3/1/41(4) Union Pacific Corp., 5.75%,11/15/17(4) SOFTWARE—0.1% Intuit, Inc., 5.75%,3/15/17(4) Oracle Corp., 5.375%,7/15/40(4)(5) SPECIALTY RETAIL(2) Staples, Inc., 9.75%,1/15/14(4) TEXTILES, APPAREL & LUXURY GOODS(2) Hanesbrands, Inc., 6.375%,12/15/20(4) TOBACCO(2) Altria Group, Inc., 10.20%,2/6/39(4) WIRELESS TELECOMMUNICATION SERVICES—0.2% America Movil SAB de CV, 5.00%,10/16/19(4) American Tower Corp., 4.625%,4/1/15(4) Rogers Communications, Inc., 6.25%,6/15/13(4) SBA Telecommunications, Inc., 8.25%,8/15/19(4) TOTAL CORPORATE BONDS (Cost $11,989,944) U.S. TREASURY SECURITIES—9.3% U.S. Treasury Bonds, 5.50%,8/15/28(4) U.S. Treasury Bonds, 5.25%,2/15/29(4) U.S. Treasury Bonds, 5.375%,2/15/31(4) U.S. Treasury Bonds, 4.75%,2/15/37(4) U.S. Treasury Bonds, 4.375%,11/15/39(4) U.S. Treasury Notes, 1.375%,11/15/12(4) U.S. Treasury Notes, 1.375%,5/15/13(4) U.S. Treasury Notes, 2.375%,8/31/14(4) U.S. Treasury Notes, 1.25%,9/30/15(4) U.S. Treasury Notes, 2.125%,12/31/15(4) U.S. Treasury Notes, 2.25%,3/31/16 U.S. Treasury Notes, 2.75%,2/28/18(4) U.S. Treasury Notes, 2.625%,8/15/20(4) TOTAL U.S. TREASURY SECURITIES (Cost $11,000,336) U.S. GOVERNMENT AGENCY SECURITIES AND EQUIVALENTS—2.8% FIXED-RATE U.S. GOVERNMENT AGENCY SECURITIES— 2.0% FHLMC, 2.875%,2/9/15(4) FNMA, 1.00%,9/23/13 VP Balanced – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares/Principal Amount Value FNMA, 5.00%,2/13/17(4) GOVERNMENT-BACKED CORPORATE BONDS(7)— 0.8% Ally Financial, Inc., 1.75%,10/30/12(4) Citigroup Funding, Inc., 1.875%,11/15/12(4) TOTAL U.S. GOVERNMENT AGENCY SECURITIES AND EQUIVALENTS (Cost $3,212,139) COMMERCIAL MORTGAGE-BACKED SECURITIES(3)—2.2% Banc of America Commercial Mortgage, Inc., Series2004-6, ClassA3 SEQ, 4.51%,12/10/42(4) Commercial Mortgage Pass-Through Certificates, Series2004 LB3A, ClassA4 SEQ, VRN, 5.23%,4/1/11(4) Credit Suisse Mortgage Capital Certificates, Series2007 TF2A, ClassA1, VRN, 0.44%,4/15/11, resets monthly off the 1-month LIBOR plus 0.18% with no caps(4)(5) GE Capital Commercial Mortgage Corp., Series2005 C3, ClassA5, VRN, 4.98%,4/1/11(4) Greenwich Capital Commercial Funding Corp., Series2005 GG3, ClassA4, VRN, 4.80%,4/1/11(4) GS Mortgage Securities Corp. II, Series2004 GG2, ClassA6 SEQ, VRN, 5.40%,4/1/11(4) GS Mortgage Securities Corp. II, Series2005 GG4, ClassA4 SEQ, 4.76%,7/10/39(4) GS Mortgage Securities Corp. II, Series2005 GG4, ClassA4A SEQ, 4.75%,7/10/39(4) LB-UBS Commercial Mortgage Trust, Series2004 C1, ClassA4 SEQ, 4.57%,1/15/31(4) LB-UBS Commercial Mortgage Trust, Series2004 C2, ClassA4 SEQ, 4.37%,3/15/36(4) LB-UBS Commercial Mortgage Trust, Series2004 C4, ClassA4, VRN, 5.50%,4/11/11(4) LB-UBS Commercial Mortgage Trust, Series2005 C2, ClassA2 SEQ, 4.82%,4/15/30(4) LB-UBS Commercial Mortgage Trust, Series2005 C5, ClassAM, VRN, 5.02%,4/11/11(4) LB-UBS Commercial Mortgage Trust, Series2005 C7, ClassA4 SEQ, VRN, 5.20%,4/11/11(4) LB-UBS Commercial Mortgage Trust, Series2005 C7, ClassAM SEQ, VRN, 5.26%,4/11/11(4) Merrill Lynch Floating Trust, Series2006-1, ClassA1, VRN, 0.33%,4/15/11, resets monthly off the 1-month LIBOR plus 0.07% with no caps(4)(5) Morgan Stanley Capital I, Series2001 T5, ClassA4 SEQ, 6.39%,10/15/35(4) Morgan Stanley Capital I, Series2003 T11, ClassA3 SEQ, 4.85%,6/13/41(4) Morgan Stanley Capital I, Series2005 HQ6, ClassA2A SEQ, 4.88%,8/13/42(4) PNC Mortgage Acceptance Corp., Series2001 C1, ClassA2 SEQ, 6.36%,3/12/34(4) Wachovia Bank Commercial Mortgage Trust, Series2003 C3, ClassA2 SEQ, 4.87%,2/15/35(4) Wachovia Bank Commercial Mortgage Trust, Series2004 C11, ClassA3 SEQ, 4.72%,1/15/41(4) VP Balanced – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares/Principal Amount Value Wachovia Bank Commercial Mortgage Trust, Series2004 C15, ClassA3 SEQ, 4.50%,10/15/41(4) Wachovia Bank Commercial Mortgage Trust, Series2005 C20, ClassA5, VRN, 5.09%,4/1/11(4) Wachovia Bank Commercial Mortgage Trust, Series2005 C20, ClassA6A, VRN, 5.11%,4/1/11(4) TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $2,602,508) COLLATERALIZED MORTGAGE OBLIGATIONS(3)—1.5% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS—1.2% ABN Amro Mortgage Corp., Series2003-4, ClassA4, 5.50%,3/25/33 Banc of America Alternative Loan Trust, Series2007-2, Class2A4, 5.75%,6/25/37(4) Banc of America Mortgage Securities, Inc., Series2004-7, Class7A1, 5.00%,8/25/19(4) Chase Mortgage Finance Corp., Series2006 S4, ClassA3, 6.00%,12/25/36(4) Citigroup Mortgage Loan Trust, Inc., Series2005-4, ClassA, VRN, 5.35%,4/1/11(4) Countrywide Home Loan Mortgage Pass-Through Trust, Series2003 J13, Class1A1 SEQ, 5.25%,1/25/34(4) Countrywide Home Loan Mortgage Pass-Through Trust, Series2005-17, Class1A11, 5.50%,9/25/35(4) Credit Suisse First Boston Mortgage Securities Corp., Series2003 AR28, Class2A1, VRN, 2.78%,4/1/11(4) MASTR Asset Securitization Trust, Series2003-10, Class3A1, 5.50%,11/25/33(4) Residential Funding Mortgage Securities I, Series2006 S10, Class2A1 SEQ, 5.50%,10/25/21(4) Wells Fargo Mortgage-Backed Securities Trust, Series2004-1, ClassA10, 5.50%,2/25/34(4) Wells Fargo Mortgage-Backed Securities Trust, Series2005 AR16, Class4A6, VRN, 2.86%,4/1/11(4) Wells Fargo Mortgage-Backed Securities Trust, Series2005-2, Class1A1, SEQ, 5.50%,4/25/35 Wells Fargo Mortgage-Backed Securities Trust, Series2005-17, Class1A1, 5.50%,1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series2006-10, ClassA4, SEQ, 6.00%,8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series2007 AR10, Class1A1, VRN, 6.18%,4/1/11 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS—0.3% FHLMC, Series2926, ClassEW SEQ, 5.00%,1/15/25(4) (Cost $338,386) TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $1,734,585) MUNICIPAL SECURITIES—1.1% American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 7.83%,2/15/41(4) American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 5.94%,2/15/47(4) VP Balanced – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares/Principal Amount Value American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 7.50%,2/15/50(4) Bay Area Toll Auth. Toll Bridge Rev., Series2010 S1, (Building Bonds), 6.92%,4/1/40(4) California Educational Facilities Auth. Rev., Series2009 A, (University of Southern California), 5.00%,10/1/39(4) California Educational Facilities Auth. Rev., Series2009 B, (University of Southern California), 5.00%,10/1/38(4) California GO, (Building Bonds), 7.30%,10/1/39(4) California GO, (Building Bonds), 7.60%,11/1/40(4) Georgia Municipal Electric Auth. Rev., Series2010 J, (Building Bonds), 6.64%,4/1/57(4) Illinois GO, 5.88%,3/1/19(4) Illinois GO, (Taxable Pension), 5.10%,6/1/33(4) Illinois GO, Series2010-3, (Building Bonds), 6.725%,4/1/35 Los Angeles Community College District GO, Series2010 D, (Election of 2008), 6.68%,8/1/36(4) Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%,7/1/39(4) Metropolitan Atlanta Rapid Transit Auth. Rev., Series2009 A, (Third Indenture), 5.00%,7/1/39(4) Metropolitan Transportation Auth. Rev., Series2010 E, (Building Bonds), 6.81%,11/15/40(4) Missouri Highways & Transportation Commission Rev., (Building Bonds), 5.45%,5/1/33(4) New Jersey State Turnpike Auth. Rev., Series2009 F, (Building Bonds), 7.41%,1/1/40(4) New Jersey State Turnpike Auth. Rev., Series2010 A, (Building Bonds), 7.10%,1/1/41(4) New York GO, Series2010 F1, (Building Bonds), 6.27%,12/1/37(4) New York Municipal Water Finance Auth. Rev., Series2011 GG, (Second General Resolution), 5.00%,6/15/43(4) Ohio State Water Development Auth. Pollution Control Rev., Series2010 B2, (Building Bonds), 4.88%,12/1/34(4) Oregon State Department of Transportation Highway Usertax Rev., Series2010 A, (Building Bonds), 5.83%,11/15/34(4) Port Seattle Rev., Series2010 B, (Intermediate Lien), 5.00%,6/1/40(4) Rutgers State University Rev., Series2010 H, (Building Bonds), 5.67%,5/1/40(4) Sacramento Municipal Utility District Electric Rev., Series2010 W, (Building Bonds), 6.16%,5/15/36(4) Salt River Agricultural Improvement & Power District Electric Rev., Series2010 A, (Building Bonds), 4.84%,1/1/41(4) Salt River Agricultural Improvement & Power District Rev., Series2008 A, 5.00%,1/1/38(4) Salt River Agricultural Improvement & Power District Rev., Series2009 A, 5.00%,1/1/39(4) San Francisco City & County Public Utilities Water Commission Rev., Series2010 B, (Building Bonds), 6.00%,11/1/40(4) Santa Clara Valley Transportation Auth. Sales Tax Rev., Series2010 A, (Building Bonds), 5.88%,4/1/32(4) Texas GO, (Building Bonds), 5.52%,4/1/39(4) Triborough Bridge & Tunnel Auth. Rev., Series2008 C, 5.00%,11/15/38(4) VP Balanced – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares/Principal Amount Value University Regiments Medical Center Rev., (Building Bonds), 6.55%,5/15/48(4) Washington GO, Series2010 F, (Building Bonds), 5.14%,8/1/40(4) TOTAL MUNICIPAL SECURITIES (Cost $1,363,267) SOVEREIGN GOVERNMENTS & AGENCIES—0.5% BRAZIL — 0.1% Brazilian Government International Bond, 5.875%,1/15/19(4) Brazilian Government International Bond, 5.625%,1/7/41(4) CANADA — 0.1% Hydro Quebec, 8.40%,1/15/22(4) Province of Ontario Canada, 5.45%,4/27/16(4) GERMANY — 0.1% KfW, 4.125%,10/15/14(4) ITALY — 0.1% Republic of Italy, 3.125%,1/26/15(4) MEXICO — 0.1% United Mexican States, 5.625%,1/15/17(4) United Mexican States, 5.95%,3/19/19(4) United Mexican States, 5.125%,1/15/20(4) TOTAL SOVEREIGN GOVERNMENTS & AGENCIES (Cost $530,396) TEMPORARY CASH INVESTMENTS—0.5% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares(4) (Cost $593,506) TOTAL INVESTMENT SECURITIES—99.4% (Cost $102,453,569) OTHER ASSETS AND LIABILITIES — 0.6% TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 10 U.S. Long Bond June 2011 Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 32 U.S. Treasury 2-Year Notes June 2011 VP Balanced – Schedule of Investments MARCH 31, 2011 (UNAUDITED) SWAP AGREEMENTS Notional Amount Description of Agreement Premiums Paid (Received) Value CREDIT DEFAULT - SELL PROTECTION Receive quarterly a fixed rate equal to 1.00% per annum multiplied by the notional amount and pay Bank of America N.A. upon each default event of one of the issues of CDX North America Investment Grade 16 Index, par value of the proportional notional amount.ExpiresJune 2016.* * The maximum potential amount the fund could be required to deliver as a seller of credit protection if a credit event occurs as defined under the terms of the agreement is the notional amount. The maximum potential amount may be partially offset by any recovery values of the referenced obligations and upfront payments received upon entering into the agreement. The quoted market prices and resulting market value for credit default swap agreements on credit indices serve as an indicator of the current status of the payment/performance risk and represent the likelihood of an expected liability or profit at the period end. Increasing market values in absolute terms when compared to the notional amount of the credit default swap agreement represent a deterioration of the referenced entity's credit soundness and an increased likelihood or risk of a credit event occurring as defined in the agreement. Credit default swaps enable the fund to buy/sell protection against a credit event of a specific issuer or index. As a seller of credit protection against a security or basket of securities, the fund receives an up-front and/or periodic payment to compensate against potential default events. The fund may attempt to enhance returns by selling protection. Notes to Schedule of Investments CDX - Credit Derivative Indexes Equivalent - Security whose principal payments are backed by the full faith and credit of the United States FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association GNMA - Government National Mortgage Association GO - General Obligation LB-UBS - Lehman Brothers, Inc. — UBS AG LIBOR - London Interbank Offered Rate MASTR - Mortgage Asset Securitization Transactions, Inc. resets - The frequency with which a security’s coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. SEQ - Sequential Payer VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Non-income producing. Categoryis less than 0.05% of total net assets. Final maturity date indicated, unless otherwise noted. Security, or a portion thereof, has been segregated for when-issued securities, futures contracts and/or swap agreements. At the period end, the aggregate value of securities pledged was $9,533,000. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $773,704, which represented 0.6% of total net assets. When-issued security. The debt is guaranteed under the Federal Deposit Insurance Corporation's (FDIC) Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The expiration date of the FDIC's guarantee is the earlier of the maturity date of the debt or December 31, 2012. VP Balanced – Schedule of Investments MARCH 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Swap agreements are valued at an evaluated price as provided by independent pricing services or investment dealers. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: •Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; •Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or •Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. VP Balanced – Schedule of Investments MARCH 31, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – U.S. Government Agency Mortgage-Backed Securities – – Corporate Bonds – – U.S. Treasury Securities – – U.S. Government Agency Securities and Equivalents – – Commercial Mortgage-Backed Securities – – Collateralized Mortgage Obligations – – Municipal Securities – – Sovereign Governments & Agencies – – Temporary Cash Investments – – Total Value of Investment Securities – Other Financial Instruments Futures Contracts – – Swap Agreements – – Total Unrealized Gain (Loss) on Other Financial Instruments – 3. Federal Tax Information As of March 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Capital Appreciation Fund March 31, 2011 VP Capital Appreciation – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS—98.7% AEROSPACE & DEFENSE—3.1% BE Aerospace, Inc.(1) TransDigm Group, Inc.(1) AUTO COMPONENTS—0.9% BorgWarner, Inc.(1) AUTOMOBILES—0.5% Harley-Davidson, Inc. BEVERAGES—0.6% Hansen Natural Corp.(1) BIOTECHNOLOGY—3.4% Alexion Pharmaceuticals, Inc.(1) United Therapeutics Corp.(1) Vertex Pharmaceuticals, Inc.(1) CAPITAL MARKETS—2.3% KKR & Co. LP Lazard Ltd., Class A Raymond James Financial, Inc. CHEMICALS—1.9% Albemarle Corp. CF Industries Holdings, Inc. COMMERCIAL BANKS—0.5% East West Bancorp., Inc. COMMERCIAL SERVICES & SUPPLIES—1.0% Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT—1.5% Aruba Networks, Inc.(1) F5 Networks, Inc.(1) COMPUTERS & PERIPHERALS—2.1% Apple, Inc.(1) NetApp, Inc.(1) CONSTRUCTION & ENGINEERING—1.2% Foster Wheeler AG(1) KBR, Inc. CONSUMER FINANCE—1.2% Discover Financial Services CONTAINERS & PACKAGING—1.5% Crown Holdings, Inc.(1) Rock-Tenn Co., Class A DIVERSIFIED CONSUMER SERVICES—0.6% Weight Watchers International, Inc. VP Capital Appreciation – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value ELECTRICAL EQUIPMENT—3.2% Cooper Industries plc Polypore International, Inc.(1) Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—2.4% Amphenol Corp., Class A Jabil Circuit, Inc. Trimble Navigation Ltd.(1) ENERGY EQUIPMENT & SERVICES—4.6% Atwood Oceanics, Inc.(1) Dril-Quip, Inc.(1) FMC Technologies, Inc.(1) McDermott International, Inc.(1) National Oilwell Varco, Inc. FOOD & STAPLES RETAILING—2.7% Costco Wholesale Corp. Whole Foods Market, Inc. FOOD PRODUCTS—1.4% J.M. Smucker Co. (The) Mead Johnson Nutrition Co. GAS UTILITIES—0.6% National Fuel Gas Co. HEALTH CARE EQUIPMENT & SUPPLIES—3.1% C.R. Bard, Inc. Mettler-Toledo International, Inc.(1) Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—1.4% Express Scripts, Inc.(1) HEALTH CARE TECHNOLOGY—2.5% Allscripts Healthcare Solutions, Inc.(1) SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS & LEISURE—4.4% Chipotle Mexican Grill, Inc.(1) Panera Bread Co., Class A(1) Royal Caribbean Cruises Ltd.(1) HOUSEHOLD DURABLES—0.1% KB Home HOUSEHOLD PRODUCTS—0.7% Church & Dwight Co., Inc. INTERNET & CATALOG RETAIL—5.0% Netflix, Inc.(1) priceline.com, Inc.(1) VP Capital Appreciation – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value INTERNET SOFTWARE & SERVICES—4.3% Baidu, Inc. ADR(1) OpenTable, Inc.(1) SAVVIS, Inc.(1) VeriSign, Inc. WebMD Health Corp.(1) IT SERVICES—1.8% Alliance Data Systems Corp.(1) Cognizant Technology Solutions Corp., Class A(1) LEISURE EQUIPMENT & PRODUCTS—0.2% Brunswick Corp. LIFE SCIENCES TOOLS & SERVICES—2.6% Agilent Technologies, Inc.(1) Illumina, Inc.(1) Life Technologies Corp.(1) MACHINERY—6.7% AGCO Corp.(1) Chart Industries, Inc.(1) Cummins, Inc. Deere & Co. Joy Global, Inc. Manitowoc Co., Inc. (The) Meritor, Inc.(1) Titan International, Inc. WABCO Holdings, Inc.(1) MEDIA—1.2% Imax Corp.(1) METALS & MINING—0.9% Cliffs Natural Resources, Inc. OIL, GAS & CONSUMABLE FUELS—3.3% Concho Resources, Inc.(1) Linn Energy LLC Pioneer Natural Resources Co. SandRidge Energy, Inc.(1) PHARMACEUTICALS—0.7% Shire plc ADR REAL ESTATE MANAGEMENT & DEVELOPMENT—2.1% CB Richard Ellis Group, Inc., Class A(1) Jones Lang LaSalle, Inc. ROAD & RAIL—1.4% J.B. Hunt Transport Services, Inc. Kansas City Southern(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—4.4% ARM Holdings plc VP Capital Appreciation – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value Broadcom Corp., Class A Cavium Networks, Inc.(1) Cypress Semiconductor Corp.(1) OmniVision Technologies, Inc.(1) Skyworks Solutions, Inc.(1) Veeco Instruments, Inc.(1) SOFTWARE—3.9% Check Point Software Technologies Ltd.(1) Citrix Systems, Inc.(1) Intuit, Inc.(1) salesforce.com, inc.(1) SPECIALTY RETAIL—4.3% Dick's Sporting Goods, Inc.(1) O'Reilly Automotive, Inc.(1) PetSmart, Inc. Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS—2.1% Fossil, Inc.(1) Lululemon Athletica, Inc.(1) TRADING COMPANIES & DISTRIBUTORS—1.9% Fastenal Co. WESCO International, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES—2.5% NII Holdings, Inc.(1) SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $253,187,501) TEMPORARY CASH INVESTMENTS — 1.2% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 0.375%, 10/31/12, valued at $4,798,932), in a joint trading account at 0.06%, dated 3/31/11, due 4/1/11 (Delivery value $4,700,008) TOTAL TEMPORARY CASH INVESTMENTS (Cost $4,787,654) TOTAL INVESTMENT SECURITIES—99.9% (Cost $257,975,155) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% VP Capital Appreciation – Schedule of Investments MARCH 31, 2011 (UNAUDITED) FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) GBP for USD Bank of America 4/28/11 (Value on Settlement Date $1,632,993) Notes to Schedule of Investments ADR - American Depositary Receipt GBP - British Pound USD - United States Dollar Non-income producing. VP Capital Appreciation – Schedule of Investments MARCH 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. VP Capital Appreciation – Schedule of Investments MARCH 31, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of March 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Income & Growth Fund March 31, 2011 VP Income & Growth – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS—99.4% AEROSPACE & DEFENSE—2.4% General Dynamics Corp. Honeywell International, Inc. Huntington Ingalls Industries, Inc.(1) Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. AIR FREIGHT & LOGISTICS—1.3% United Parcel Service, Inc., Class B AUTO COMPONENTS—1.0% Magna International, Inc. TRW Automotive Holdings Corp.(1) AUTOMOBILES—0.7% Ford Motor Co.(1) BEVERAGES—1.7% Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY—2.2% Amgen, Inc.(1) Biogen Idec, Inc.(1) Cephalon, Inc.(1) Cubist Pharmaceuticals, Inc.(1) CAPITAL MARKETS—1.6% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Goldman Sachs Group, Inc. (The) Legg Mason, Inc. CHEMICALS—2.3% E.I. du Pont de Nemours & Co. Minerals Technologies, Inc. Monsanto Co. OM Group, Inc.(1) PPG Industries, Inc. COMMERCIAL BANKS—2.6% CapitalSource, Inc. Toronto-Dominion Bank (The) U.S. Bancorp. Wells Fargo & Co. COMMUNICATIONS EQUIPMENT—0.3% Arris Group, Inc.(1) VP Income & Growth – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value Cisco Systems, Inc. Motorola Solutions, Inc.(1) COMPUTERS & PERIPHERALS—5.1% Apple, Inc.(1) Dell, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. Lexmark International, Inc., Class A(1) Western Digital Corp.(1) CONSTRUCTION & ENGINEERING—0.4% KBR, Inc. CONSUMER FINANCE—0.6% American Express Co. Cash America International, Inc. DIVERSIFIED CONSUMER SERVICES—1.2% H&R Block, Inc. ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES—3.4% Bank of America Corp. Citigroup, Inc.(1) JPMorgan Chase & Co. McGraw-Hill Cos., Inc. (The) NASDAQ OMX Group, Inc. (The)(1) DIVERSIFIED TELECOMMUNICATION SERVICES—4.1% AT&T, Inc. CenturyLink, Inc. Qwest Communications International, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES—1.4% Entergy Corp. Exelon Corp. FirstEnergy Corp. ELECTRICAL EQUIPMENT—0.4% Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—1.4% Celestica, Inc.(1) TE Connectivity Ltd. Vishay Intertechnology, Inc.(1) ENERGY EQUIPMENT & SERVICES—1.6% Complete Production Services, Inc.(1) National Oilwell Varco, Inc. Schlumberger Ltd. SEACOR Holdings, Inc. VP Income & Growth – Scheduleof Investments MARCH 31, 2011 (UNAUDITED) Shares Value Transocean Ltd.(1) FOOD & STAPLES RETAILING—1.1% SUPERVALU, INC. Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS—1.7% Corn Products International, Inc. H.J. Heinz Co. Hershey Co. (The) Sara Lee Corp. Tyson Foods, Inc., Class A HEALTH CARE EQUIPMENT & SUPPLIES—1.0% Becton, Dickinson & Co. Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—3.1% Cardinal Health, Inc. Humana, Inc.(1) Magellan Health Services, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE—0.9% McDonald's Corp. Starbucks Corp. Wyndham Worldwide Corp. HOUSEHOLD DURABLES—0.1% American Greetings Corp., Class A Whirlpool Corp. HOUSEHOLD PRODUCTS—2.6% Kimberly-Clark Corp. Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS(2) NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES—1.8% 3M Co. General Electric Co. INSURANCE—5.8% ACE Ltd. Allied World Assurance Co. Holdings Ltd. American Financial Group, Inc. Aspen Insurance Holdings Ltd. Berkshire Hathaway, Inc., Class B(1) Endurance Specialty Holdings Ltd. Principal Financial Group, Inc. Prudential Financial, Inc. VP Income & Growth – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value Sun Life Financial, Inc. Willis Group Holdings plc INTERNET & CATALOG RETAIL—0.1% Expedia, Inc. INTERNET SOFTWARE & SERVICES—1.3% AOL, Inc.(1) EarthLink, Inc. eBay, Inc.(1) Google, Inc., Class A(1) IAC/InterActiveCorp(1) IT SERVICES—3.9% Accenture plc, Class A Computer Sciences Corp. Convergys Corp.(1) International Business Machines Corp. LEISURE EQUIPMENT & PRODUCTS—0.2% Polaris Industries, Inc. MACHINERY—3.2% Caterpillar, Inc. Eaton Corp. Parker-Hannifin Corp. Sauer-Danfoss, Inc.(1) MEDIA—2.6% CBS Corp., Class B Comcast Corp., Class A DirecTV, Class A(1) Time Warner, Inc. METALS & MINING—2.1% Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Teck Resources Ltd., Class B MULTILINE RETAIL—0.4% Dillard's, Inc., Class A Target Corp. MULTI-UTILITIES—0.9% Ameren Corp. Integrys Energy Group, Inc. OIL, GAS & CONSUMABLE FUELS—10.5% Arch Coal, Inc. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Hess Corp. Murphy Oil Corp. VP Income & Growth – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value Occidental Petroleum Corp. Sunoco, Inc. Valero Energy Corp. Williams Cos., Inc. (The) PAPER & FOREST PRODUCTS—0.8% Domtar Corp. PERSONAL PRODUCTS—0.4% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS—6.2% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.(1) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.5% Public Storage Rayonier, Inc. Simon Property Group, Inc. ROAD & RAIL—0.9% CSX Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—3.3% Intel Corp. LSI Corp.(1) Micron Technology, Inc.(1) Teradyne, Inc.(1) SOFTWARE—3.6% Activision Blizzard, Inc. Electronic Arts, Inc.(1) Intuit, Inc.(1) Microsoft Corp. Oracle Corp. SPECIALTY RETAIL—2.8% AutoZone, Inc.(1) Best Buy Co., Inc. Gap, Inc. (The) Lowe's Cos., Inc. Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS—0.7% VF Corp. TOBACCO—1.2% Philip Morris International, Inc. Reynolds American, Inc. VP Income & Growth – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value WIRELESS TELECOMMUNICATION SERVICES(2) Sprint Nextel Corp.(1) TOTAL INVESTMENT SECURITIES—99.4% (Cost $205,082,192) OTHER ASSETS AND LIABILITIES — 0.6% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments (1)Non-income producing. (2)Categoryis less than 0.05% of total net assets. VP Income & Growth – Schedule of Investments MARCH 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – – Total Value of Investment Securities – – VP Income & Growth – Schedule of Investments MARCH 31, 2011 (UNAUDITED) 3. Federal Tax Information As of March 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP International Fund March 31, 2011 VP International – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS—99.4% AUSTRALIA—2.5% BHP Billiton Ltd. Wesfarmers Ltd. AUSTRIA—0.6% Erste Group Bank AG BELGIUM—1.6% Anheuser-Busch InBev NV Umicore SA BERMUDA—1.1% Seadrill Ltd. Signet Jewelers Ltd.(1) BRAZIL—0.3% Banco Santander Brasil SA ADR CANADA—1.2% Canadian National Railway Co. Suncor Energy, Inc. DENMARK—1.6% Novo Nordisk A/S B Shares Pandora A/S(1) FINLAND—0.4% Fortum Oyj FRANCE—10.8% Accor SA Air Liquide SA BNP Paribas Cie Generale d'Optique Essilor International SA Danone SA LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA Publicis Groupe SA Safran SA Schneider Electric SA Technip SA Vinci SA GERMANY—7.5% Allianz SE BASF SE Bayerische Motoren Werke AG Fresenius Medical Care AG & Co. KGaA Kabel Deutschland Holding AG(1) Metro AG SAP AG Siemens AG VP International – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value ThyssenKrupp AG HONG KONG—2.6% China Unicom (Hong Kong) Ltd. ADR CNOOC Ltd. Li & Fung Ltd. Sun Hung Kai Properties Ltd. INDIA—1.4% Bharti Airtel Ltd. Housing Development Finance Corp. Ltd. Infosys Technologies Ltd. INDONESIA—0.8% PT Bank Mandiri (Persero) Tbk IRELAND—1.7% Accenture plc, ClassA CRH plc ISRAEL—0.6% Teva Pharmaceutical Industries Ltd. ADR ITALY—2.6% Saipem SpA UniCredit SpA JAPAN—10.8% Canon, Inc. FANUC CORP. Komatsu Ltd. Mitsubishi Corp. Mitsubishi UFJ Financial Group, Inc. Murata Manufacturing Co. Ltd. Nissan Motor Co. Ltd. Nitori Holdings Co. Ltd. ORIX Corp. Rakuten, Inc. SOFTBANK CORP. Sumitomo Realty & Development Co. Ltd. Unicharm Corp. Yahoo Japan Corp. LUXEMBOURG—0.4% Millicom International Cellular SA MACAU—0.5% Wynn Macau Ltd. MULTI-NATIONAL—0.5% iShares MSCI EAFE Index Fund NETHERLANDS—3.9% ASML Holding NV(1) CNH Global NV(1) European Aeronautic Defence and Space Co. NV(1) Royal Dutch Shell plc B Shares VP International – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value Unilever NV CVA NORWAY—1.0% Petroleum Geo-Services ASA(1) Yara International ASA PEOPLE'S REPUBLIC OF CHINA—2.9% Baidu, Inc. ADR(1) Ctrip.com International Ltd. ADR(1) Focus Media Holding Ltd. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares POLAND—1.2% Powszechna Kasa Oszczednosci Bank Polski SA PORTUGAL—1.0% Jeronimo Martins SGPS SA RUSSIAN FEDERATION—1.9% Magnit OJSC GDR Sberbank of Russia SOUTH KOREA—1.8% Hyundai Motor Co. Samsung Electronics Co. Ltd. SPAIN—1.7% Banco Bilbao Vizcaya Argentaria SA Inditex SA SWEDEN—5.6% Alfa Laval AB Atlas Copco AB A Shares Modern Times Group AB B Shares Sandvik AB Swedbank AB A Shares Telefonaktiebolaget LM Ericsson B Shares Volvo AB B Shares(1) SWITZERLAND—9.7% Adecco SA Kuehne + Nagel International AG Nestle SA Novartis AG SGS SA Swatch Group AG (The) Syngenta AG UBS AG(1) Wolseley plc(1) Xstrata plc TAIWAN (REPUBLIC OF CHINA)—1.4% HTC Corp. VP International – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value Taiwan Semiconductor Manufacturing Co. Ltd. ADR TURKEY—0.2% Turkiye Garanti Bankasi AS UNITED KINGDOM—17.6% Admiral Group plc Aggreko plc Antofagasta plc ARM Holdings plc Barclays plc BG Group plc British American Tobacco plc Burberry Group plc Capita Group plc (The) Carnival plc HSBC Holdings plc (Hong Kong) International Consolidated Airlines Group SA(1) International Power plc Kingfisher plc Lloyds Banking Group plc(1) National Grid plc Petrofac Ltd. Reckitt Benckiser Group plc Rio Tinto plc Schroders plc Standard Chartered plc Tesco plc Vodafone Group plc Whitbread plc TOTAL COMMON STOCKS (Cost $245,762,918) TEMPORARY CASH INVESTMENTS — 0.6% Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 0.375%, 10/31/12, valued at $2,042,099), in a joint trading account at 0.06%, dated 3/31/11, due 4/1/11 (Delivery value $2,000,003) (Cost $2,000,000) TOTAL INVESTMENT SECURITIES—100.0% (Cost $247,762,918) OTHER ASSETS AND LIABILITIES(2) TOTAL NET ASSETS — 100.0% VP International – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Market Sector Diversification (as a % of net assets) Financials 18.7% Industrials 16.9% Consumer Discretionary 13.7% Materials 11.7% Consumer Staples 10.1% Information Technology 9.4% Energy 8.4% Health Care 4.5% Telecommunication Services 4.4% Utilities 1.1% Diversified 0.5% Cash and Equivalents* 0.6% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt CVA - Certificaten Van Aandelen EAFE - Europe, Australasia, and Far East GDR - Global Depositary Receipt MSCI - Morgan Stanley Capital International OJSC - Open Joint Stock Company Non-income producing. Categoryis less than 0.05% of total net assets. VP International – Schedule of Investments MARCH 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks – Temporary Cash Investments – – Total Value of Investment Securities – VP International – Schedule of Investments MARCH 31, 2011 (UNAUDITED) 3. Federal Tax Information As of March 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Large Company Value Fund March 31, 2011 VP Large Company Value – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS—94.4% AEROSPACE & DEFENSE—1.6% Honeywell International, Inc. Lockheed Martin Corp. Northrop Grumman Corp. BEVERAGES—1.3% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY—2.1% Amgen, Inc.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS—3.9% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS—0.6% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS—5.5% PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES—0.5% Avery Dennison Corp. COMMUNICATIONS EQUIPMENT—0.7% Cisco Systems, Inc. COMPUTERS & PERIPHERALS—1.5% Hewlett-Packard Co. Western Digital Corp.(1) DIVERSIFIED FINANCIAL SERVICES—7.7% Bank of America Corp. Citigroup, Inc.(1) JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES—5.9% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES—1.8% American Electric Power Co., Inc. Exelon Corp. PPL Corp. VP Large Company Value – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value ENERGY EQUIPMENT & SERVICES—1.2% Baker Hughes, Inc. National Oilwell Varco, Inc. Transocean Ltd.(1) FOOD & STAPLES RETAILING—4.5% CVS Caremark Corp. Kroger Co. (The) SYSCO Corp. Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS—1.5% Kraft Foods, Inc., Class A Unilever NV New York Shares HEALTH CARE EQUIPMENT & SUPPLIES—0.7% Medtronic, Inc. HEALTH CARE PROVIDERS & SERVICES—2.0% Aetna, Inc. HCA Holdings, Inc.(1) Quest Diagnostics, Inc. WellPoint, Inc. HOUSEHOLD PRODUCTS—3.3% Clorox Co. Energizer Holdings, Inc.(1) Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.3% NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES—3.9% General Electric Co. Tyco International Ltd. INSURANCE—7.1% Allstate Corp. (The) Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Loews Corp. MetLife, Inc. Principal Financial Group, Inc. Torchmark Corp. Travelers Cos., Inc. (The) IT SERVICES—1.1% Fiserv, Inc.(1) International Business Machines Corp. VP Large Company Value – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value MACHINERY—1.2% Dover Corp. Ingersoll-Rand plc MEDIA—5.0% CBS Corp., Class B Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B METALS & MINING—0.7% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTILINE RETAIL—1.3% Kohl's Corp. Macy's, Inc. MULTI-UTILITIES—0.9% PG&E Corp. OIL, GAS & CONSUMABLE FUELS—11.0% Apache Corp. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Occidental Petroleum Corp. Total SA ADR Valero Energy Corp. PAPER & FOREST PRODUCTS—0.5% International Paper Co. PHARMACEUTICALS—9.6% Abbott Laboratories Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.4% Applied Materials, Inc. Intel Corp. Marvell Technology Group Ltd.(1) SOFTWARE—2.7% Activision Blizzard, Inc. Microsoft Corp. Oracle Corp. SPECIALTY RETAIL—0.2% Best Buy Co., Inc. TEXTILES, APPAREL & LUXURY GOODS—0.4% VF Corp. VP Large Company Value – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value TOBACCO—0.8% Altria Group, Inc. TOTAL COMMON STOCKS (Cost $6,111,845) TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS — 3.5% Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 0.375%, 10/31/12, valued at $270,578), in a joint trading account at 0.06%, dated 3/31/11, due 4/1/11 (Delivery value $265,001) (Cost $265,000) TEMPORARY CASH INVESTMENTS — 1.3% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 0.375%, 10/31/12, valued at $35,737), in a joint trading account at 0.06%, dated 3/31/11, due 4/1/11 (Delivery value $35,000) TOTAL TEMPORARY CASH INVESTMENTS (Cost $94,961) TOTAL INVESTMENT SECURITIES—99.2% (Cost $6,471,806) OTHER ASSETS AND LIABILITIES — 0.8% TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 4 S&P 500 E-Mini Futures June 2011 FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG 4/29/11 (Value on Settlement Date $44,167) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro USD - United States Dollar Non-income producing. VP Large Company Value – Schedule of Investments MARCH 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. VP Large Company Value – Schedule of Investments MARCH 31, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Forward Foreign Currency Exchange Contracts – – Futures Contracts – – Total Unrealized Gain (Loss) on Other Financial Instruments – 3. Federal Tax Information As of March 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Mid Cap Value Fund March 31, 2011 VP Mid Cap Value – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS—98.2% AEROSPACE & DEFENSE—1.2% Huntington Ingalls Industries, Inc.(1) ITT Corp. AIRLINES—0.7% Southwest Airlines Co. CAPITAL MARKETS—3.8% Franklin Resources, Inc. Northern Trust Corp. State Street Corp. CHEMICALS—0.7% Minerals Technologies, Inc. COMMERCIAL BANKS—3.6% BOK Financial Corp. Comerica, Inc. Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. SunTrust Banks, Inc. COMMERCIAL SERVICES & SUPPLIES—4.6% Cintas Corp. Pitney Bowes, Inc. Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT—0.6% Emulex Corp.(1) CONTAINERS & PACKAGING—1.5% Bemis Co., Inc. DISTRIBUTORS—0.3% Genuine Parts Co. DIVERSIFIED—1.3% iShares Russell Midcap Value Index Fund DIVERSIFIED TELECOMMUNICATION SERVICES—2.5% Consolidated Communications Holdings, Inc. Qwest Communications International, Inc. TELUS Corp. Windstream Corp. ELECTRIC UTILITIES—4.8% American Electric Power Co., Inc. IDACORP, Inc. Northeast Utilities NV Energy, Inc. Portland General Electric Co. Westar Energy, Inc. VP Mid Cap Value – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value ELECTRICAL EQUIPMENT—2.7% Hubbell, Inc., Class B Thomas & Betts Corp.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.5% Molex, Inc., Class A FOOD & STAPLES RETAILING—2.9% CVS Caremark Corp. SYSCO Corp. FOOD PRODUCTS—5.9% ConAgra Foods, Inc. General Mills, Inc. H.J. Heinz Co. Kellogg Co. GAS UTILITIES—0.7% AGL Resources, Inc. HEALTH CARE EQUIPMENT & SUPPLIES—3.5% Boston Scientific Corp.(1) CareFusion Corp.(1) Covidien plc Symmetry Medical, Inc.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—3.0% LifePoint Hospitals, Inc.(1) Patterson Cos., Inc. Quest Diagnostics, Inc. Select Medical Holdings Corp.(1) HOTELS, RESTAURANTS & LEISURE—2.1% CEC Entertainment, Inc. International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES—1.5% Stanley Black & Decker, Inc. Whirlpool Corp. HOUSEHOLD PRODUCTS—3.6% Clorox Co. Energizer Holdings, Inc.(1) Kimberly-Clark Corp. INDUSTRIAL CONGLOMERATES—2.4% Koninklijke Philips Electronics NV(1) Tyco International Ltd. INSURANCE—10.8% ACE Ltd. Allstate Corp. (The) VP Mid Cap Value – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value Aon Corp. Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Symetra Financial Corp. Torchmark Corp. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) Unum Group IT SERVICES—0.8% Automatic Data Processing, Inc. Booz Allen Hamilton Holding Corp.(1) LEISURE EQUIPMENT & PRODUCTS—0.5% Mattel, Inc. MACHINERY—1.6% Harsco Corp. Kaydon Corp. METALS & MINING—1.0% Newmont Mining Corp. MULTILINE RETAIL—0.8% Target Corp. MULTI-UTILITIES—3.4% Consolidated Edison, Inc. PG&E Corp. Wisconsin Energy Corp. Xcel Energy, Inc. OIL, GAS & CONSUMABLE FUELS—8.2% Devon Energy Corp. EQT Corp. Imperial Oil Ltd. Murphy Oil Corp. Noble Energy, Inc. Southwestern Energy Co.(1) Spectra Energy Partners LP Ultra Petroleum Corp.(1) Williams Partners LP PAPER & FOREST PRODUCTS—0.6% MeadWestvaco Corp. REAL ESTATE INVESTMENT TRUSTS (REITs) — 4.9% Annaly Capital Management, Inc. Capstead Mortgage Corp. Government Properties Income Trust Host Hotels & Resorts, Inc. National Health Investors, Inc. Piedmont Office Realty Trust, Inc., Class A Weyerhaeuser Co. VP Mid Cap Value – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.8% Applied Materials, Inc. Teradyne, Inc.(1) SOFTWARE—0.5% Cadence Design Systems, Inc.(1) SPECIALTY RETAIL—4.3% Best Buy Co., Inc. Lowe's Cos., Inc. Staples, Inc. THRIFTS & MORTGAGE FINANCE—3.4% Capitol Federal Financial, Inc. Hudson City Bancorp., Inc. People's United Financial, Inc. TRADING COMPANIES & DISTRIBUTORS—0.4% Beacon Roofing Supply, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES—0.8% Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $166,458,118) TEMPORARY CASH INVESTMENTS — 0.7% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 0.375%, 10/31/12, valued at $1,327,364), in a joint trading account at 0.06%, dated 3/31/11, due 4/1/11 (Delivery value $1,300,002) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,392,998) TOTAL INVESTMENT SECURITIES—98.9% (Cost $167,851,116) OTHER ASSETS AND LIABILITIES — 1.1% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CAD for USD Bank of America 4/29/11 EUR for USD UBS AG 4/29/11 (Value on Settlement Date $9,026,303) Notes to Schedule of Investments CAD - Canadian Dollar EUR - Euro USD - United States Dollar Non-income producing. VP Mid Cap Value – Schedule of Investments MARCH 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. VP Mid Cap Value – Schedule of Investments MARCH 31, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Contracts – – 3. Federal Tax Information As of March 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Ultra® Fund March 31, 2011 VP Ultra – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS—100.0% AEROSPACE & DEFENSE—1.8% General Dynamics Corp. AUTO COMPONENTS—0.3% Gentex Corp. BEVERAGES—0.3% Coca-Cola Co. (The) BIOTECHNOLOGY—3.9% Alexion Pharmaceuticals, Inc.(1) Celgene Corp.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS—0.8% Charles Schwab Corp. (The) CHEMICALS—4.1% Monsanto Co. Nalco Holding Co. Potash Corp. of Saskatchewan, Inc. RPM International, Inc. COMMUNICATIONS EQUIPMENT—3.2% Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS & PERIPHERALS—8.0% Apple, Inc.(1) EMC Corp.(1) CONSUMER FINANCE—0.9% American Express Co. DIVERSIFIED FINANCIAL SERVICES—2.3% CME Group, Inc. JPMorgan Chase & Co. ELECTRICAL EQUIPMENT—5.6% ABB Ltd.(1) ABB Ltd. ADR(1) Cooper Industries plc Emerson Electric Co. Polypore International, Inc.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.6% Dolby Laboratories, Inc., Class A(1) ENERGY EQUIPMENT & SERVICES—4.0% Cameron International Corp.(1) Core Laboratories NV Schlumberger Ltd. FOOD & STAPLES RETAILING—2.5% Costco Wholesale Corp. VP Ultra – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value Wal-Mart Stores, Inc. FOOD PRODUCTS—2.5% Hershey Co. (The) Mead Johnson Nutrition Co. Nestle SA HEALTH CARE EQUIPMENT & SUPPLIES—2.3% HeartWare International, Inc.(1) Intuitive Surgical, Inc.(1) Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—3.7% Express Scripts, Inc.(1) Medco Health Solutions, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE—3.4% Chipotle Mexican Grill, Inc.(1) Marriott International, Inc., Class A McDonald's Corp. INSURANCE—1.4% MetLife, Inc. INTERNET & CATALOG RETAIL—3.8% Amazon.com, Inc.(1) Netflix, Inc.(1) INTERNET SOFTWARE & SERVICES—6.1% Baidu, Inc. ADR(1) Google, Inc., Class A(1) Tencent Holdings Ltd. IT SERVICES—1.7% MasterCard, Inc., Class A Teradata Corp.(1) LEISURE EQUIPMENT & PRODUCTS—1.2% Hasbro, Inc. MACHINERY—6.2% Cummins, Inc. Donaldson Co., Inc. Joy Global, Inc. Parker-Hannifin Corp. WABCO Holdings, Inc.(1) Wabtec Corp. METALS & MINING—2.1% BHP Billiton Ltd. ADR Freeport-McMoRan Copper & Gold, Inc. VP Ultra – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value MULTILINE RETAIL—0.9% Kohl's Corp. OIL, GAS & CONSUMABLE FUELS—6.8% EOG Resources, Inc. Exxon Mobil Corp. Newfield Exploration Co.(1) Occidental Petroleum Corp. Southwestern Energy Co.(1) PHARMACEUTICALS—1.6% Teva Pharmaceutical Industries Ltd. ADR SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—3.6% Altera Corp. Linear Technology Corp. Microchip Technology, Inc. SOFTWARE—7.8% Adobe Systems, Inc.(1) Electronic Arts, Inc.(1) Microsoft Corp. NetSuite, Inc.(1) Oracle Corp. salesforce.com, inc.(1) VMware, Inc., Class A(1) SPECIALTY RETAIL—3.3% O'Reilly Automotive, Inc.(1) Tiffany & Co. TJX Cos., Inc. (The) TEXTILES, APPAREL & LUXURY GOODS—1.2% NIKE, Inc., Class B TOBACCO—2.1% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $154,197,628) TEMPORARY CASH INVESTMENTS — 0.4% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 0.375%, 10/31/12, valued at $1,021,049), in a joint trading account at 0.06%, dated 3/31/11, due 4/1/11 (Delivery value $1,000,002) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,075,651) TOTAL INVESTMENT SECURITIES—100.4% (Cost $155,273,279) OTHER ASSETS AND LIABILITIES — (0.4)% TOTAL NET ASSETS — 100.0% VP Ultra – Schedule of Investments MARCH 31, 2011 (UNAUDITED) FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CHF for USD UBS AG 4/29/11 (Value on Settlement Date $3,467,380) Notes to Schedule of Investments ADR - American Depositary Receipt CHF - Swiss Franc USD - United States Dollar Non-income producing. VP Ultra – Schedule of Investments MARCH 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. VP Ultra – Schedule of Investments MARCH 31, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of March 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Value Fund March 31, 2011 VP Value – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS—97.4% AEROSPACE & DEFENSE—0.5% Huntington Ingalls Industries, Inc.(1) Northrop Grumman Corp. AIR FREIGHT & LOGISTICS—0.2% United Parcel Service, Inc., Class B AIRLINES—0.3% Southwest Airlines Co. AUTOMOBILES—1.7% General Motors Co.(1) Honda Motor Co. Ltd. Toyota Motor Corp. BEVERAGES—1.0% PepsiCo, Inc. CAPITAL MARKETS—5.3% Charles Schwab Corp. (The) Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Morgan Stanley Northern Trust Corp. State Street Corp. COMMERCIAL BANKS—5.0% Comerica, Inc. Commerce Bancshares, Inc. PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES—3.3% Avery Dennison Corp. Cintas Corp. Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT—0.7% Cisco Systems, Inc. Nokia Oyj ADR COMPUTERS & PERIPHERALS—1.5% Diebold, Inc. Hewlett-Packard Co. QLogic Corp.(1) CONSTRUCTION MATERIALS—0.1% Martin Marietta Materials, Inc. CONTAINERS & PACKAGING—0.6% Bemis Co., Inc. VP Value – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value DIVERSIFIED FINANCIAL SERVICES—5.2% Bank of America Corp. $ 11,955,210 JPMorgan Chase & Co. McGraw-Hill Cos., Inc. (The) DIVERSIFIED TELECOMMUNICATION SERVICES—3.8% AT&T, Inc. Qwest Communications International, Inc. TELUS Corp. Verizon Communications, Inc. ELECTRIC UTILITIES—2.9% American Electric Power Co., Inc. IDACORP, Inc. NV Energy, Inc. Westar Energy, Inc. ELECTRICAL EQUIPMENT—1.2% Emerson Electric Co. Hubbell, Inc., Class B Thomas & Betts Corp.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.4% Molex, Inc. ENERGY EQUIPMENT & SERVICES—0.1% Baker Hughes, Inc. FOOD & STAPLES RETAILING—2.7% CVS Caremark Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS—4.9% ConAgra Foods, Inc. General Mills, Inc. H.J. Heinz Co. Kellogg Co. Kraft Foods, Inc., Class A Unilever NV CVA HEALTH CARE EQUIPMENT & SUPPLIES—3.1% Boston Scientific Corp.(1) CareFusion Corp.(1) Medtronic, Inc. Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—2.7% Aetna, Inc. CIGNA Corp. LifePoint Hospitals, Inc.(1) Quest Diagnostics, Inc. UnitedHealth Group, Inc. VP Value – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value HOTELS, RESTAURANTS & LEISURE—1.7% International Game Technology International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES—0.9% Toll Brothers, Inc.(1) Whirlpool Corp. HOUSEHOLD PRODUCTS—4.4% Clorox Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES—4.0% General Electric Co. Koninklijke Philips Electronics NV(1) Tyco International Ltd. INSURANCE—8.3% ACE Ltd. Allstate Corp. (The) Aon Corp. Berkshire Hathaway, Inc., Class A(1) 95 Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. MetLife, Inc. Prudential Financial, Inc. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) INTERNET & CATALOG RETAIL—0.4% Expedia, Inc. IT SERVICES—0.3% Automatic Data Processing, Inc. METALS & MINING—0.6% Barrick Gold Corp. Newmont Mining Corp. MULTILINE RETAIL—0.9% Target Corp. MULTI-UTILITIES—2.1% PG&E Corp. Xcel Energy, Inc. OIL, GAS & CONSUMABLE FUELS—11.2% BP plc BP plc ADR Chevron Corp. ConocoPhillips Devon Energy Corp. VP Value – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value EQT Corp. $ 10,400,857 Exxon Mobil Corp. Imperial Oil Ltd. Murphy Oil Corp. Total SA Valero Energy Corp. PAPER & FOREST PRODUCTS—0.1% MeadWestvaco Corp. PHARMACEUTICALS—9.3% Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.9% Annaly Capital Management, Inc. Host Hotels & Resorts, Inc. Weyerhaeuser Co. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.5% Applied Materials, Inc. Intel Corp. SPECIALTY RETAIL—2.2% Lowe's Cos., Inc. Staples, Inc. THRIFTS & MORTGAGE FINANCE—1.0% Hudson City Bancorp., Inc. WIRELESS TELECOMMUNICATION SERVICES—0.4% Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $705,252,380) TEMPORARY CASH INVESTMENTS — 2.0% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 0.375%, 10/31/12, valued at $16,745,210), in a joint trading account at 0.06%, dated 3/31/11, due 4/1/11 (Delivery value $16,400,027) TOTAL TEMPORARY CASH INVESTMENTS (Cost $16,485,856) TOTAL INVESTMENT SECURITIES—99.4% (Cost $721,738,236) OTHER ASSETS AND LIABILITIES — 0.6% TOTAL NET ASSETS — 100.0% VP Value – Schedule of Investments MARCH 31, 2011 (UNAUDITED) FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CAD for USD Bank of America 4/29/11 EUR for USD UBS AG 4/29/11 GBP for USD Bank of America 4/28/11 JPY for USD Bank of America 4/28/11 (Value on Settlement Date $42,242,284) Notes to Schedule of Investments ADR - American Depositary Receipt CAD - Canadian Dollar CVA - Certificaten Van Aandelen EUR - Euro GBP - British Pound JPY - Japanese Yen USD - United States Dollar Non-income producing. VP Value – Schedule of Investments MARCH 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. VP Value – Schedule of Investments MARCH 31, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of March 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Vista SM Fund March 31, 2011 VP Vista – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS—97.8% AEROSPACE & DEFENSE—3.9% BE Aerospace, Inc.(1) Textron, Inc. TransDigm Group, Inc.(1) AIR FREIGHT & LOGISTICS—0.8% C.H. Robinson Worldwide, Inc. AIRLINES—0.5% Alaska Air Group, Inc.(1) AUTO COMPONENTS—1.4% BorgWarner, Inc.(1) AUTOMOBILES—0.5% Harley-Davidson, Inc. BIOTECHNOLOGY—2.7% Alexion Pharmaceuticals, Inc.(1) United Therapeutics Corp.(1) Vertex Pharmaceuticals, Inc.(1) CAPITAL MARKETS—2.8% Affiliated Managers Group, Inc.(1) KKR & Co. LP Lazard LP, Class A Raymond James Financial, Inc. CHEMICALS—2.9% Albemarle Corp. CF Industries Holdings, Inc. International Flavors & Fragrances, Inc. COMMERCIAL SERVICES & SUPPLIES—1.1% Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT—1.3% Aruba Networks, Inc.(1) F5 Networks, Inc.(1) CONSTRUCTION & ENGINEERING—1.1% Foster Wheeler AG(1) KBR, Inc. CONSUMER FINANCE—1.0% Discover Financial Services CONTAINERS & PACKAGING—1.0% Crown Holdings, Inc.(1) ELECTRICAL EQUIPMENT—2.8% Cooper Industries plc Polypore International, Inc.(1) Rockwell Automation, Inc. VP Vista – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—1.4% Jabil Circuit, Inc. Trimble Navigation Ltd.(1) ENERGY EQUIPMENT & SERVICES—5.2% Atwood Oceanics, Inc.(1) Core Laboratories NV Dril-Quip, Inc.(1) FMC Technologies, Inc.(1) McDermott International, Inc.(1) National Oilwell Varco, Inc. FOOD & STAPLES RETAILING—2.6% Whole Foods Market, Inc. FOOD PRODUCTS—1.2% J.M. Smucker Co. (The) Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT & SUPPLIES—3.2% C.R. Bard, Inc. Hologic, Inc.(1) Mettler-Toledo International, Inc.(1) Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—1.2% Express Scripts, Inc.(1) HEALTH CARE TECHNOLOGY—1.9% SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS & LEISURE—4.5% Chipotle Mexican Grill, Inc.(1) Panera Bread Co., Class A(1) Royal Caribbean Cruises Ltd.(1) Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD PRODUCTS—1.0% Church & Dwight Co., Inc. INTERNET & CATALOG RETAIL—4.4% Netflix, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES—3.8% Baidu, Inc. ADR(1) MercadoLibre, Inc. SAVVIS, Inc.(1) VeriSign, Inc. WebMD Health Corp.(1) IT SERVICES—2.0% Cognizant Technology Solutions Corp., Class A(1) VeriFone Systems, Inc.(1) VP Vista – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value LIFE SCIENCES TOOLS & SERVICES—1.9% Illumina, Inc.(1) Waters Corp.(1) MACHINERY—6.7% AGCO Corp.(1) Cummins, Inc. Harsco Corp. Joy Global, Inc. Meritor, Inc.(1) Terex Corp.(1) Timken Co. Titan International, Inc. Trinity Industries, Inc. WABCO Holdings, Inc.(1) MEDIA—1.8% CBS Corp., Class B Imax Corp.(1) METALS & MINING—2.2% Cliffs Natural Resources, Inc. Walter Energy, Inc. MULTILINE RETAIL—0.9% Dollar Tree, Inc.(1) OIL, GAS & CONSUMABLE FUELS—4.1% Brigham Exploration Co.(1) Concho Resources, Inc.(1) Pioneer Natural Resources Co. SandRidge Energy, Inc.(1) Whiting Petroleum Corp.(1) PHARMACEUTICALS—0.6% Shire plc PROFESSIONAL SERVICES—0.5% Manpower, Inc. REAL ESTATE MANAGEMENT & DEVELOPMENT—2.2% CB Richard Ellis Group, Inc., Class A(1) Jones Lang LaSalle, Inc. ROAD & RAIL—1.0% Kansas City Southern(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—5.8% Altera Corp. ARM Holdings plc Atmel Corp.(1) Cavium Networks, Inc.(1) Cypress Semiconductor Corp.(1) Skyworks Solutions, Inc.(1) TriQuint Semiconductor, Inc.(1) VP Vista – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value Veeco Instruments, Inc.(1) SOFTWARE—4.7% Ariba, Inc.(1) Check Point Software Technologies Ltd.(1) Citrix Systems, Inc.(1) Intuit, Inc.(1) Rovi Corp.(1) salesforce.com, inc.(1) SPECIALTY RETAIL—3.5% O'Reilly Automotive, Inc.(1) PetSmart, Inc. Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS—1.9% Fossil, Inc.(1) Lululemon Athletica, Inc.(1) TRADING COMPANIES & DISTRIBUTORS—1.5% Fastenal Co. WESCO International, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES—2.3% NII Holdings, Inc.(1) SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $27,730,387) TEMPORARY CASH INVESTMENTS — 1.6% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 0.375%, 10/31/12, valued at $612,630), in a joint trading account at 0.06%, dated 3/31/11, due 4/1/11 (Delivery value $600,001) TOTAL TEMPORARY CASH INVESTMENTS (Cost $642,814) TOTAL INVESTMENT SECURITIES—99.4% (Cost $28,373,201) OTHER ASSETS AND LIABILITIES — 0.6% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) GBP for USD Bank of America 4/28/11 (Value on Settlement Date $442,980) VP Vista – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Notes to Schedule of Investments ADR - American Depositary Receipt GBP - British Pound USD - United States Dollar Non-income producing. VP Vista – Schedule of Investments MARCH 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. VP Vista – Schedule of Investments MARCH 31, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of March 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century Variable Portfolios, Inc. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: May 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: May 27, 2011 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: May 27, 2011
